Citation Nr: 0632632	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  99-22 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
psychoneurosis with gastrointestinal complaints, currently 
rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran's claims file has been rebuilt.  It appears that 
the veteran had active military service from October 1942 to 
October 1943.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development and 
readjudication. Unfortunately, the Board's instructions were 
not completed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2004 remand, the Board instructed the AMC to 
contact the veteran and request that he identify, by name, 
address, and approximate (beginning and ending) dates, all 
health care providers who had treated him for psychoneurosis 
with gastrointestinal complaints, from January 1997.  The 
Board directed the AMC to obtain records from each health 
care provider identified by the veteran.

In November 2004, the veteran submitted a statement that 
included the names, locations, and dates of treatment of 
several specific health care providers.  The veteran included 
a signed and witnessed, Authorization and Consent to Release 
Information to the VA, dated in November 2004.  The 
authorization form listed all of the health care providers 
identified by the veteran.  However, the AMC, in April 2005 
and August 2005 letters, requested that the veteran provide a 
separate signed VA Form 21-4142, authorization for each 
health care provider that he had previously identified.  The 
veteran did not respond to these requests and the AMC made no 
further efforts to obtain the private treatment records 
identified by the veteran.  

The Board finds that under the circumstances of this case, 
the veteran had responded adequately to the requests for 
information and authorization for the identification of 
possible sources of medical records that could be helpful to 
his case.  The Board errs as a matter of law when it fails to 
ensure compliance with the directives set out in its remands, 
and further remand will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

It is incumbent upon VA to provide additional assistance to 
the veteran in obtaining treatment records and medical 
evidence, the location of which has been identified in order 
to fully determine the nature and severity of the disability 
at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The most recent VA gastrointestinal examination of the 
veteran is dated in January 1997.  Following that 
examination, the examiner indicated that the persistence of 
the veteran's gastrointestinal complaints without a definite 
diagnosis were largely due to the veteran's neurosis.  The 
most recent VA psychiatric examination of the veteran is 
dated in January 2003.  The examiner's impression was chronic 
anxiety.  Given that the veteran's gastrointestinal 
complaints have been deemed to be symptomatic of his 
psychiatric disorder, and further, that he has not undergone 
VA psychiatric examination for over three years, the 
necessity for appropriate further psychiatric examination is 
shown for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The AMC should attempt to obtain 
copies of the treatment records from any 
providers identified by the veteran on 
the November 2004 authorization form.  
All records obtained should be associated 
with the claims file.

2.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran and his representative 
that it has been unable to obtain such 
records by identifying the specific 
records not obtained, explaining the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000).

3.  After completion of #1-2, the AMC 
should schedule the veteran for a 
psychiatric examination to determine the 
severity of his psychoneurosis with 
gastrointestinal complaints.  The claims 
file and a separate copy of this remand 
must be made available to the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies should 
be conducted.

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV).  The 
examiner should then assign a GAF 
numerical code for the service-connected 
psychoneurosis with gastrointestinal 
complaints.  The examiner must be 
requested to express an opinion as to the 
effect of the service-connected 
psychoneurosis on the veteran's ability 
to obtain and retain substantially 
gainful employment.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to a disability rating in 
excess of 30 percent for psychoneurosis 
with gastrointestinal complaints.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



